                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-11-58-GF-BMM

          Plaintiff,

    vs.
                                              ORDER ADOPTING FINDINGS AND
MORIAH MELISSA OJEDA,                             RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 3, 2019. (Doc. 67.) Defendant Moriah

Melissa Ojeda waived her right to object to Judge Johnston’s Findings and

Recommendations. (Doc. 67 at 3.) The Court will review Judge Johnston’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on July 10, 2018, and on

January 3, 2019. (Docs. 56, 66.) The United States accused Ojeda of violating her

conditions of supervised release by failing to: 1) by committing another crime, and

2) by using methamphetamine. (Doc. 67 at 2.) Ojeda admitted to both violations of

her supervised release. (Doc. 67 at 2.)

                                          1
      Judge Johnston recommended that the Court revoke Ojeda’s supervised

release. (Doc. 67 at 3.) Judge Johnston further recommended that the Court commit

Ojeda to the custody of the Bureau of Prisons for a period of time served followed

by twenty-eight months of supervised release. (Doc. 67 at 3.) Judge Johnston

recommended that the supervised release conditions previously imposed should be

continued. (Doc. 67 at 3.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Ojeda’s violations represent a serious breach of the Court’s

trust. A custodial sentence of time served followed by twenty-eight months of

supervised release is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 67) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Moriah Melissa Ojeda is

committed to the custody of the United States Bureau of Prisons for period of time

served, with twenty-eight months of supervised release to follow. Ojeda’s

supervised release conditions previously imposed shall continue to be imposed.

      DATED this 4th day of January, 2019.




                                          2
